Case: 13-14527    Date Filed: 11/12/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14527
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:12-cr-00328-TCB-LTW-3


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

RUFFINO TORRES-PINEDA,
a.k.a. Nino,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (November 12, 2014)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-14527     Date Filed: 11/12/2014    Page: 2 of 2


      David H. Jones, appointed counsel for Ruffino Torres-Pineda in this direct

criminal appeal, has moved to withdraw from further representation of

Torres-Pineda and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED and Torres-Pineda’s

convictions and sentences are AFFIRMED.




                                           2